PER CURIAM.
The" one question which is presented upon this appeal is, whether the act of the legislature becoming a law on the 29th of April, 1893,1 and which by its provisions went into effect immediately, exempted the property, of the relator from the taxes which were levied during the year 1893. It is urged on the part of the appellants that such exemption cannot be claimed, because it would make the operation of the act retrospective. It will be observed that such cannot be the effect of the statute, since the levy of the tax does not become complete in the city of New York prior to the 1st of May, any party having the right to apply to the commis*1059sioners at any time prior thereto and subsequent to the opening of the tax books for relief against erroneous taxation. The order appealed from should therefore be affirmed, with costs.

Laws 1893, c. 498.